            Case 1:20-cv-10122-CM Document 5 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE FLORES,

                                  Plaintiff,
                                                                  1:20-CV-10122 (CM)
                      -against-
                                                                  CIVIL JUDGMENT
 DEPARTMENT OF CORRECTIONS, ET AL.,

                                  Defendants.

         Pursuant to the order issued April 13, 2021, dismissing this action without prejudice,

         IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice for Plaintiff’s failure to submit a completed request to proceed in forma pauperis and

prisoner authorization or pay the $400.00 in relevant fees, and his failure to file a declaration.

See 28 U.S.C. §§ 1914, 1915; Fed. R. Civ. P. 11(a).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 13, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                           United States District Judge
